209 F.2d 510
PAULUHN ELECTRIC MFG. CO., Inc., Petitionerv.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 115.
Docket 22822.
United States Court of Appeals Second Circuit.
Argued January 6, 1954.
Decided January 22, 1954.

Petition to review a decision of the Tax Court redetermining the income taxes of the petitioner for 1944 and 1945. Harron, Judge.
Lewis Ginsburg, New York City, for petitioner.
H. Brian Holland, Asst. Atty. Gen., Ellis N. Slack, Lee A. Jackson, William L. Norton, Jr., Sp. Assts. to Atty. Gen., for respondent.
Before CHASE, Chief Judge, CLARK, Circuit Judge, and GIBSON, District Judge.
PER CURIAM.


1
Affirmed on opinion below and Long Island Drug Co. v. Commissioner of Internal Revenue, 2 Cir., 111 F.2d 593.